KELLY, Judge.
Richard Leon Green appeals his judgments and sentences for felony petit theft, resisting arrest without violence, possession of cocaine, and possession of paraphernalia. Citing this court’s decision in Baskin v. State, 898 So.2d 266 (Fla. 2d DCA 2005), the State concedes that it was error for Green to be sentenced by a judge other than the judge who accepted his plea. See also Lopez v. State, 905 So.2d 1045 (Fla. 2d DCA 2005); Gay v. State, 898 So.2d 1203 (Fla. 2d DCA 2005); Clemons v. State, 816 So.2d 1180 (Fla. 2d DCA 2002). Accordingly, we reverse Green’s sentences and remand for resentencing before the original judge unless the State can demonstrate on the record that resentenc-ing by a different judge is necessary.
Reversed and remanded.
STRINGER and WALLACE, JJ., Concur.